      Case 5:12-cv-01766-LEK-ATB Document 434 Filed 08/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ICM CONTROLS CORP., et al.,

                             Plaintiffs,

       -against-                                           5:12-CV-1766 (LEK/ATB)

HONEYWELL INTERNATIONAL INC,
et al.,

                             Defendants.


                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       This case is a long-running patent dispute between plaintiffs ICM Controls Corp. and

International Controls and Measurements Corp. (together, “ICM” or “Plaintiffs”), and defendants

Honeywell International, Inc. and Resideo Technologies, Inc. (together, “Honeywell” or

“Defendants”).1 ICM currently accuses Honeywell of infringing one patent related to ignition

systems for gas furnaces. Dkt. No. 7 (“Amended Complaint”); U.S. Patent No. 5,889,645 (the

“’645 Patent”).

       Presently before the Court is ICM’s motion to preclude the opinions offered by

Honeywell’s expert James Dickens. Dkt. Nos. 393 (“Motion”); 393-1 (ICM’s Memorandum”);

393-12 (“Dickens Report”); 410 (“Opposition”); 415 (“Reply”). For the reasons that follow, the

Court grants ICM’s Motion in part and denies in part.

II.    BACKGROUND


       1
         Resideo was added as a defendant in April 2019, after Honeywell spun off Resideo and
assigned it aspects of Honeywell’s business relevant to this suit. Dkt. Nos. 249, 251. For
consistency, the Court continues to refer to Defendants as “Honeywell,” as it has in previous
opinions.
       Case 5:12-cv-01766-LEK-ATB Document 434 Filed 08/13/21 Page 2 of 5




       A detailed account of this case’s facts and procedural history can be found in the Court’s

June 14, 2017 summary judgment decision, Dkt. No. 146 (“June 2017 Memorandum-Decision

and Order”), and its December 3, 2019 decision, Dkt. No. 316 (“December 2019 Memorandum-

Decision and Order”).

III.   LEGAL STANDARD

       Under Rule 702 of the Federal Rules of Evidence, the Court is charged with a

“gatekeeping” obligation with respect to expert testimony. Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The trial judge must ensure “that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.” Id. Rule 702

provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based
               on sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

Fed. R. Evid. 702. “To determine whether a witness qualifies as an expert, courts compare the

area in which the witness has superior knowledge, education, experience, or skill, with the

subject matter of the proffered testimony.” United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d

Cir. 2004). “Generally speaking, expert qualifications are liberally construed.” Rondout Valley

Cent. Sch. Dist. v. Coneco Corp., 321 F. Supp. 2d 469, 474 (N.D.N.Y. 2004) (citations omitted).

       “Under Daubert, factors relevant to determining reliability include the theory’s

testability, the extent to which it has been subjected to peer review and publication, the extent to

which a technique is subject to standards controlling the technique’s operation, the known or

potential rate of error, and the degree of acceptance within the relevant scientific community.”



                                                  2
        Case 5:12-cv-01766-LEK-ATB Document 434 Filed 08/13/21 Page 3 of 5




Restivo v. Hessemann, 846 F.3d 547, 575–576 (2d Cir. 2017) (internal quotation marks and

citations omitted). The reliability inquiry is a “flexible one,” Daubert, 509 U.S. at 594, and the

factors to be considered “depend[] upon the particular circumstances of the particular case at

issue,” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150 (1999). “In undertaking this

flexible inquiry, the district court must focus on the principles and methodology employed by the

expert, without regard to the conclusions the expert has reached or the district court’s belief as to

the correctness of those conclusions.” Amorgianos v. Natl. R.R. Passenger Corp., 303 F.3d 256,

266 (2d Cir. 2002). “Thus, when an expert opinion is based on data, a methodology, or studies

that are simply inadequate to support the conclusions reached, Daubert and Rule 702 mandate

the exclusion of that unreliable opinion testimony. Id. In other words, “[a] court may conclude

that there is simply too great an analytical gap between the data and the opinion proffered.” Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). “Frequently, though, ‘gaps or inconsistencies in

the reasoning leading to [the expert’s] opinion . . . go to the weight of the evidence, not to its

admissibility.’” Restivo, 846 F.3d at 577 (quoting Campbell ex rel. Campbell v. Metro. Prop. &

Cas. Ins. Co., 239 F.3d 179, 186 (2d Cir. 2001)).

IV.      DISCUSSION

         For the reasons that follow, the Court excludes the portions of the Dickens Report

discussing that an actuator device requires movement. ICM’s Motion is denied in all other

respects.

      A. Invalidity Opinions

         In light of the Court’s recent decision, Dkt. No. 433, granting ICM’s motion for summary

judgment on Honeywell’s invalidity claims, Dr. Dickens’s invalidity opinions are now moot.

Therefore, ICM’s Motion with respect to this portion of the Dickens Report is denied as moot.




                                                  3
      Case 5:12-cv-01766-LEK-ATB Document 434 Filed 08/13/21 Page 4 of 5




   B. Actuation Must Produce a Physical Output

       ICM contends that Dr. Dickens should be precluded from testifying that an actuator

device must produce physical movement because this argument was never previously disclosed.

See ICM’s Mem. at 19–20. In the Court’s prior decision, it found that Honeywell did not

previously disclose its argument that an actuator device must produce a physical output. See Dkt.

No. 428 (“July 1, 2021 Memorandum-Decision and Order”) at 4–7. The arguments put forth here

are largely duplicative of the arguments addressed in the Court’s prior decision. See id.

Consistent with the July 1, 2021 Memorandum-Decision and Order, the Court finds that Dr.

Dickens’s testimony discussing that an actuator device must produce a physical output should be

excluded. For this reason, the Court grants ICM’s Motion to exclude this portion of Dr.

Dickens’s report.

   C. Waveforms Generated by Simulating Circuits

       ICM also seeks to preclude Dr. Dickens’s infringement circuit simulations. ICM alleges

that Dr. Dickens’s simulated waveforms that compare the “Patent Circuit” to an “Alleged DOE

Circuit” do not align with the accused products or the asserted claims of the ’645 Patent and are

therefore irrelevant to the case. See ICM’s Mem. at 21–27.

       Honeywell responds that Dr. Dickens’s testimony should be permitted because it is

relevant for rebutting ICM’s doctrine of equivalents (“DOE”) infringement claims. Opp’n at 17–

18. For the DOE, “[t]o establish infringement, every limitation set forth in a patent claim must be

found in an accused product or process exactly or by a substantial equivalent.” Laitram Corp. v.

Rexnord, Inc., 939 F.2d 1533, 1535 (Fed. Cir. 1991). In determining whether a limitation is met

by a substantial equivalent, one test is the function-way-result test, which asks whether the

accused structure performs substantially the same function, in substantially the same way, to




                                                 4
      Case 5:12-cv-01766-LEK-ATB Document 434 Filed 08/13/21 Page 5 of 5




achieve substantially the same result as set forth in the patent claims. Graver Tank & Mfg. Co. v.

Linde Air Products Co., 339 U.S. 605, 608 (1950).

       The Court agrees with Honeywell. Dr. Dickens circuit simulations attempt to simulate

how the ’645 Patent’s claimed circuit would perform if modified based on what ICM alleges to

be equivalent under the DOE. See Dickens Rpt. ¶¶ 99, 110, 114, 124, 172, 203, 216. This alleged

equivalent is titled the “Alleged DOE Circuit.” The purpose of these simulations is to

demonstrate that the accused products are not equivalent to the “Alleged DOE Circuit” and

therefore do not infringe the ’645 Patent under the DOE. See id. The weight assigned to Dr.

Dickens’s simulated waveform testimony and whether Dr. Dickens’s ultimate conclusion is

correct that the accused products do not infringe the ’645 Patent is best left to a fact finder. For

these reasons, the Court denies ICM’s Motion to exclude this portion of Dr. Dickens’s testimony.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that ICM’s motion to preclude (Dkt. No. 393) is GRANTED in part and

DENIED in part. The portions of the Dickens Report (Dkt. No. 393-12) related to the argument

that an actuator device requires movement are EXCLUDED. The rest of the Dr. Dickens’s

testimony may proceed; and it is further

       ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:         August 13, 2021
               Albany, New York




                                                  5
